DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite mastic resin.  The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products mastic resin the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claim only recites the naturally occurring components found within plants. Mastic resin is resin or sap from a plant. Claiming the mastic resin itself is only claiming the natural substance which is a part of the living organism. Resin can also be broadly interpreted as an excreted or extracted component from the plant. In this case the component being claimed is still a judicial exception.
 Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the applicant appears to only claim the mastic resin itself and claiming it as being in solution. Claiming the mastic resin in solution or claiming it with a stay agent such as beeswax or vegetable oil, or with mastic resin oil does not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
The claims do not integrate the judicial exceptions into a practical application because in this context, such integration for a claimed product would be a physical form of the specific practical application instead of a more general composition that is not so limited.
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
The claims as a whole do not amount to significantly more than the recited judicial exception because the claimed activity is already inherently a property of the mastic resin. Claiming the resin in solution, as an essential oil, or with a “stay agent” claimed so broadly is still only claiming the judicial exception itself and does not take the judicial exception away from its natural counterpart, incorporate it into a practical application or amount to significantly more than the judicial exception itself.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wantanabe (JP201775098A).
Wantanabe’s general disclosure is to an oral composition for animal’s prophylactic agent for periodontal disease for animals using the same and preventive agent for halitosis for animals (see abstract).
Regarding claim 14, 24, 34 and 44, Wantanabe teaches an oral composition for animals (see abstract) wherein the oral composition contains mastic resin (see page 3, para. 6) and wherein it is used for periodontal disease prevention (see page 3, para. 9) with bactericidal effects (see page 4, para. 9) that also prevents halitosis (see page 14, para. 15).
Regarding claim 16, 26, 36 and 46, Wantanabe teaches the mastic resin having a concentration of 5 to 60% (see page 3, para. 8).
Regarding claim 14, 27, 37 and 47, Wantanabe teaches the mastic resin solution is made by solving solvent which is ethanol, glycerin, dipropylene glycol, 1,3-butylene glycol, fatty acid triglycerides (8 to 18 carbon atoms for fatty acid-derived moieties) tri (caprylic acid) / Glyceryl capric acid, fatty acid monoglyceride (8-18 carbon atoms for fatty acid-derived moieties), glyceryl monocaprate, fatty acid ester (8-18 carbon atoms for fatty acid-derived moieties), isopropyl myristate, ethyl isooctanoate, myristine Octyldodecyl acid, higher alcohol (carbon number -22), oleyl alcohol, sorbitan fatty acid (8 to 18 carbon atoms for fatty acid-derived parts) ester, or sucrose fatty acid ester (8 to 18 carbon atoms for fatty acid-derived parts) (see page 3, para. 8).
Regarding claim 1, 28, 38 and 48, Wantanabe teaches “the content of the mastic resin liquid is 0.1 to 50%” (see page 3, para. 8).
Regarding claim 19, 29, 39 and 49, Wantanabe teaches the oral composition to “further contains mastic essential oil as an active ingredient” (see page 3, para. 8).
Regarding claim 20, 30, 40 and 50, Wantanabe teaches “the content of the mastic essential oil is 0. It is 01 to 1.0%” (see page 3, para. 8).
Regarding claim 21, 31, 41 and 51, Wantanabe teaches that “the target animal is a dog or a cat” (see page 3, para. 8).
Regarding claim 22, 32, 42 and 52, Wantanabe teaches a retention agent being “liquid paraffin, liquid hydrocarbon paraffin and polyethylene gelled hydrocarbon, vegetable oil, beeswax” (see page 6, para. 6).
Regarding claim 23, 33, 43 and 53, Wantanabe teaches that the above retention agents can be used alone or in combination or two or more (see page 6, para. 6).
Regarding claims 14-15, 24-25, 34-35, and 44-45, pertaining to the bacterial diseases being either Porphyromonas circumdentaria or Pasteurella multocida, Wantanabe does not specifically teach the use of the composition for these bacteria species however these are only intended uses for the composition. The structural components of the invention have been met and are identical in nature to the instant invention thus the prior art would have the same function and would be able to treat these bacterial species also. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                    


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655